COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:         In re Joseph Thomas Roberts
Appellate case number:       01-21-00561-CV & 01-21-00562-CR
Trial court case number:     21-DCR-0095 & 21-DCR-0097
Trial court:                 344th District Court of Chambers County
Date motion filed:           November 8, 2021
Party filing motion:         Relator, Joseph Thomas Roberts
        Relator, Joseph Thomas Roberts, has filed a motion for rehearing of this Court’s
November 2, 2021 opinion dismissing his petition for writ of mandamus for lack of
jurisdiction. See TEX. R. APP. P. 49.1, 52.9.
       It is ordered that the motion for rehearing is denied.

Judge’s signature:    /s/ April Farris
                     Acting for the Court

Panel consists of: Justices Kelly, Hightower, and Farris.

Date: December 7, 2021